DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.  Claims 1, 4, 6-8, 10-13, 15, 17-18 and 20-21 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-8, 10-13, 15 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1 applicant is claiming a first cutting bit connected to a first portion of the rotating disc and second cutting bit connected to a second portion of the rotating disc a shield assembly that partially shields the first cutting bit and the second cutting bit by a first footprint.  However, there is no support for this feature in applicant’s original disclosure.  As discussed in prior office actions, nothing in the disclosure or the patent incorporated by reference disclose the shield assembly partially shielding both the first and second cutting bits with the same footprint. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,061,396 to MacLennan et al (MacLennan).
Concerning claim 20, MacLennan discloses a rotating disc assembly for use on a stump grinder comprising: 
a rotating disc (602) defining a peripheral edge, a first side and a second side, and a central axis positioned through a central position of the rotating disc; 
a first cutting bit (100) removably mechanically connected (via bit holder 610) to a first portion on the peripheral edge of the rotating disc (602); and 
a first shield assembly (608) removably mechanically connected to a second portion on the peripheral edge of the rotating disc (602) proximate to and in front of the first cutting bit, wherein the first shield assembly (608) comprises a first footprint formed by a first portion (502) extending a first radial distance from the central position and extending a first axial distance from at least the first side or the second side, wherein the first cutting bit (100) is at least partially shielded by the first footprint of the first portion of the first shield assembly; and
and a channel (between 508 and 510) formed between the first portion (502 on 508 side) of the first shield assembly and a second portion (502 on 510 side) of the first shield assembly, and wherein the second portion on the peripheral edge fits within the channel and a fastener (column 7, lines 57-61) is positioned through at least one of the first portion and the second portion of the first shield assembly (through holes 514) and through at least one of a first side and a second side of the rotating disc to secure the first shield assembly thereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLennan in view of U.S. Patent Application Publication No. 2002/0002892 to DiSabantino (DiSabantino).
Concerning claim 21, while MacLennan does disclose a second cutting bit (610, see figure 19) it does not disclose one of the first and second cutting bits are configured to cut in three dimensions.  
DiSabantino discloses a rotating disc assembly comprising a rotating disc assembly (24), a first and second cutting bits (14) and a bit shielding assembly (20) where one of the first and second cutting bits are configured to cut in three dimensions (see figures 2, 4 and 6).
Because both these references are concerned with a similar problem, i.e. cutting using a rotating disc assembly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace either the first or second cutting bit of MacLennan with the cutting bit of DiSabantino.  Examiner notes both references clearly teach reducing the diameter of the tubular material.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of either the first or second cutting bit of MacLennan with the cutting bit of DiSabantino will obtain predictable results and is therefore obvious and proper combination of the references is made.

Response to Arguments
Applicant's arguments filed 27 June 20212 have been fully considered but they are not persuasive. Applicant argues that there is support in the disclosure for both the first and second cutting bits being shielded by the first footprint of the shield assembly.  ApplApplicant points to figures 65-67 of the patent incorporated by reference.  However, the two cutting bits in those figures are both connected to the same portion of the rotating disc via a single bit holder subassembly.  As for the affidavit filed, it is also not persuasive as while it does point out that the cutting bits could be shielded by the shield assembly, as a matter of law there is insufficient teaching in the originally filed disclosure for those limitations.  The additional view provided is not part of the originally filed disclosure and as such cannot be used to provide this teaching.  Accordingly, the arguments with respect to the 112(a) rejection is not persuasive.  Finally, applicant argues that MacLennan does not disclose the first shield assembly being proximate to the first cutting bit.  However, proximate simply means near and as the shield assembly of MacLennan is near the first cutting bit this argument is also not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        08/26/2022